DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/705,734, filed on 1/14/2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021 are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 11,024,763 B2 to Yamazaki et al hereinafter Yamazaki. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 6 of the instant application are disclosed by US 11,024,763 B2 as follows:
Claim 1 (Taught by Claim 6 of Yamazaki):
A display device comprising: 
a first conductive layer (line 19 of claim 1); 
a first insulating film over the first conductive layer (line 25-26 of claim 1); 
a second conductive layer over the first insulating film (line 21 of claim 1); and 
a second insulating film over the second conductive layer (line 3 of claim 6), 
wherein the first conductive layer and the second conductive layer are provided outside a pixel portion (line 5 of claim 1), 
wherein the first conductive layer is formed using a same material as a gate electrode (line 11 of claim 1) of a transistor in the pixel portion, 
wherein the first insulating film is formed using a same material as a gate insulating film (line 10 of claim 1) of the transistor, 
wherein the second conductive layer is formed using a same material as a source electrode and a drain electrode (line 13 of claim 1) of the transistor, and 
wherein a potential of the first conductive layer is in a floating state (lines 33-34 of claim 1).

Claim 6 (Taught by Claim 2 of Yamazaki – lines 1-2)
The display device according to claim 5, wherein the semiconductor layer comprises indium, gallium, and zinc (lines 1-2 of claim 6).

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 11,024,763 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown above.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chang, Jong-woong (KR 10-2006-0066945 hereinafter Chang).
Regarding Claim 2, Chang discloses in Fig 4: A display device comprising: 
a first conductive layer (27); 
a first insulating film (30) over the first conductive layer; 
a second conductive layer (58) over the first insulating film; and 
a second insulating film (70) over the second conductive layer, 
wherein the first conductive layer (27) and the second conductive layer (67) are provided outside a pixel portion (See Fig 4), 
wherein the first conductive layer (27) is formed using a same material as a gate electrode (26) of a transistor in the pixel portion (See Fig 4), 
wherein the first insulating film (30) is formed using a same material as a gate insulating film (30) of the transistor (170), 
wherein the second conductive layer (58) is formed using a same material as a source electrode and a drain electrode (65/66) of the transistor, and 
wherein a potential of the first conductive layer is in a floating state [0034 in US 2008/0017886 A1 Doc and Page 8 of KIPO translation].

Regarding Claim 3, Chang discloses in Fig 4: The display device according to claim 2, wherein a width of the first conductive layer (27) is larger than a width of the second conductive layer (58).

Regarding Claim 4, Chang discloses in Fig 4: The display device according to claim 2, further comprising a third conductive layer (88) electrically connected to the second conductive layer (58).
	
Regarding Claim 5, Chang discloses in Fig 4: The display device according to claim 2, wherein the transistor comprises a semiconductor layer (44).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang, Jong-woong (KR 10-2006-0066945 hereinafter Chang) in view of Inoue et al (WIPO2007119727 hereinafter Inoue)
Regarding Claim 6, Chang discloses in Fig 4: The display device according to claim 5, wherein the semiconductor layer comprises amorphous Si hydride or polysilicon (page 10 of KIPO doc)
Chang does not disclose:  wherein the semiconductor layer comprises indium, gallium, and zinc.
However, Inoue in a similar device teaches in Claim 16 that channel layers in a display TFT can be polysilicon or an oxide semiconductor. 
References Chang and Inoue are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Chang with the specified features of Inoue because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Chang and Inoue so that the semiconductor layer comprises indium, gallium, and zinc (Examiner notes tha tone of ordinary skilled in the art would understand that an oxide semiconductor comprises In, Zn and Ga oxides and is used as channel layer) as taught by Inoue in Chang’s device since, oxides of In, Zn and Ga have higher electron mobility than the Silicon based channel layers and thus TFTs can be operated at higher switching speeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811